Opinion and Judgment filed November 17, 2020 Withdrawn and Vacated;
Order filed January 26, 2021.




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-20-00576-CV
                                ____________

   STEVEN HOTZE, M.D., MATT BRICE, NORMAN ADAMS AND AL
                       HARTMAN, Appellants

                                     V.

LINA HIDALGO, IN HER OFFICIAL CAPACITY AS HARRIS COUNTY
        JUDGE, LAURIE L. CHRISTENSEN, IN HER OFFICIAL
      CAPACITY AS HARRIS COUNTY FIRE MARSHAL; AND THE
                   STATE OF TEXAS, Appellees


                 On Appeal from the 189th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2020-38804

                                  ORDER

     On November 17, 2020, this court issued an opinion dismissing this appeal.
On December 1, 2020, appellant filed a motion for rehearing. The motion is
GRANTED.

     This court’s opinion filed November 17, 2020 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
      The clerk’s record is due by Friday January 29, 2021 and the appellant’s
brief is due 30 days after the clerk’s record is filed.

                                    PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.